Citation Nr: 0021080	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  94-33 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an original rating for service-connected post-
traumatic stress disorder (PTSD), evaluated as 30 percent 
disabling from December 8, 1992, and as 50 percent disabling 
from October 27, 1998.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARINGS ON APPEAL

Appellant and G.C.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1946.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a September 1993 rating action 
of the Newark, New Jersey Regional Office (RO) of the 
Department of Veterans Affairs (VA), which established 
service connection for PTSD, assigning a 10 percent rating 
from December 8, 1992.  By an October 1996 rating action, the 
RO increased the rating to 30 percent, effective from 
December 8, 1992.

The Board initially reviewed the case in November 1997 and 
remanded the issue for additional development.  In a November 
1998 rating decision, the RO increased the rating for the 
service-connected PTSD to the current level of 50 percent, 
effective from October 27, 1998.

The Board remanded this issue again in June 1999 for further 
development, and it has returned for appellate review.  

Subsequent to the Board's June 1999 remand, the veteran's 
claim was transferred, at the veteran's request, from the RO 
in Newark, New Jersey to the one in Baltimore, Maryland.

In a July 2000 Informal Hearing Presentation, the veteran's 
representative requested that the veteran's case be 
transferred to the Washington, D.C. RO, as he lives much 
closer to that RO than the one in Baltimore, Maryland.  This 
matter is referred to the RO for appropriate action.




REMAND

The veteran is appealing the original disability evaluation 
assigned following an award of compensation and, as such, the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Disability 
ratings are determined by applying the criteria set forth in 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In such 
a case as this, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

After reviewing the evidence, the Board must remand this case 
for the following development.  Under 38 C.F.R. § 19.31 
(1999), a supplemental statement of the case must be 
furnished to a veteran following development pursuant to a 
Board remand.  A supplemental statement of the case must also 
be furnished to an appellant when additional pertinent 
evidence is received after a statement of the case or 
supplemental statement of the case has been issued.  See also 
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. §§ 19.37, 
20.1304(c) (1999).

In this case, the Board directed the RO to complete 
additional development in the remand issued in June 1999, and 
to then readjudicate the issue on appeal and issue a 
supplemental statement of the case to the veteran.  

It appears from the record that the appellant was unable to 
be examined because he recently experienced a stroke; and 
that additional medical records concerning the veteran's PTSD 
were added to the record.  The RO, however, failed to issue a 
supplemental statement of the case advising the appellant of 
the consequences of the failure to report for any examination 
without good cause pursuant to 38 C.F.R. § 3.655(b) (1999) 
and Engelke v. Gober, 10 Vet. App. 396, 399 (1997), or 
discussing the additional evidence, before returning the 
claims file to the Board. 

The failure of the RO to issue a supplemental statement of 
the case in accordance with the provisions of 38 C.F.R. § 
19.31 is a procedural defect requiring correction by the RO.  
38 C.F.R. § 19.9.

Therefore, in order to afford the veteran due process, this 
case is REMANDED to the RO for the following action:

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names (and for non-VA treatment, the 
addresses) and approximate dates of 
treatment for all VA and non-VA medical 
treatment received for his PTSD from 
August 1999 to the present.  After 
obtaining any necessary consent, the RO 
should request copies of the records.  

2.  The veteran should be scheduled for a 
VA psychiatric examination in order to 
determine the severity of his PTSD.  
Findings should be expressed in terms of 
both the current rating criteria and 
those in effect prior to November 7, 
1996.  The claims folder should be made 
available to the examiner for use in the 
study of the veteran's case.  The veteran 
should be advised of the consequences of 
his failure to report for the scheduled 
examination without good cause.  
38 C.F.R. § 3.655(b).

3.  Following completion of the above, 
the RO should reconsider the issue on 
appeal.  In readjudicating the veteran's 
claim, the RO should consider both the 
old and new rating criteria, apply the 
more favorable and state which is more 
favorable.  Consideration should also be 
given to assigning staged ratings.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case 
addressing any evidence pertaining to the 
claim for an original evaluation for PTSD 
which was received subsequent to the June 
1999 Board remand.  The veteran and his 
representative should then be afforded an 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to afford the veteran due process of law, and the Board does 
not intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


